



COURT OF APPEAL FOR ONTARIO

CITATION:
Optrust Forecast
    Inc. v. Wild Wing Restaurants Inc., 2012 ONCA 450

DATE: 20120625

DOCKET: C53995

Goudge, Feldman and Gillese JJ.A.

BETWEEN

Optrust Forecast Inc.

Plaintiff/
    Defendant by Counterclaim (Respondent)

and

Wild Wing Restaurants Inc.

Defendant/
    Plaintiff by Counterclaim (Appellant)

No one appeared for the appellant

Charles Sinclair, for the respondent

Heard: June 25, 2012

On appeal from the judgment of Justice Carole Brown of
    the Superior Court of Justice, dated June 13, 2011.

APPEAL BOOK ENDORSEMENT

[1]

No one appeared for the appellant. Counsel was removed May 8, 2012. The
    appeal is dismissed. Costs to the respondent fixed at $5000 inclusive of
    disbursements and applicable taxes.


